DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-28 are pending and are examined herein. 
Applicant is advised that the prior filed Non-Final Office Action mailed 02/02/2022 is hereby vacated in favor of the following Non-Final office action because Applicant’s arguments that the 35 U.S.C. 103 rejection for claim 1 as written did not teach the claimed invention.
Response to Arguments
Upon further consideration of Applicant’s arguments with respect to the 103 rejections during the 06/08/2022 telephonic interview, Examiner has modified the 103 rejections to more clearly point where the previously applied prior art teaches the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Hindson et al. (2014)
Claims 1-7, 10-15 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. ((PGPub US 2014/0378322 A1, published 12/25/2014, as cited in IDS filed 04/08/2020), herein after referred to as Hindson (2014).
Regarding claim 1, Hindson (2014) teaches a method for processing a plurality of nucleic acid molecules (e.g. para. [0004] and [0008]), comprising:
providing a plurality of cell beads (e.g. para. [0102]; “an entity such as a cell or nucleic acid is encapsulated within a bead”) comprising a plurality of cells or constituents from said plurality of cells, wherein said plurality of cells or said constituents from said plurality of cells comprises said plurality of nucleic acid molecules (e.g. para. [0102]); and 
b. combinatorially synthesizing a plurality of barcode sequences onto said plurality of nucleic acid molecules or single-stranded derivatives thereof within said plurality of cell beads (e.g. para. [0102]; “Various entities including…barcode sequences…may be associated with the outer surface of a bead. In the case of porous beads, an entity may be associated with both the outer and inner surfaces of a bead”), thereby generating a plurality of barcoded nucleic acid molecules, wherein said single-stranded derivatives thereof comprises at least a portion of said nucleic acid molecules (e.g. para.  [0014] teaches mixing the nucleic acids with a barcode library within a partition and [0024] teaches combinatorial synthesis of the barcode library, in addition para. [0066] and Fig. 13C teach combinatorial synthesis of barcodes). 
Per MPEP 2144.04, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). Since, Hindson (2014) teaches combinatorially synthesizing barcodes and then attaching to nucleic acids which would give the same results had they synthesized the barcodes onto the nucleic acids at the same time as synthesizing, Hindson (2014) makes obvious the claimed invention. 
	Regarding claim 2, Hindson (2014) teaches further comprising subjecting said plurality of barcoded nucleic acid molecules or single-stranded derivatives thereof to sequencing to yield a plurality of sequences comprising (i) sequences of at least a portion of said plurality of nucleic acid molecules and (ii) at least a portion of said plurality of barcode sequences (e.g. para. [0008]).
	Regarding claim 3, Hindson (2014) teaches further comprising releasing said plurality of barcoded nucleic acid molecules from said plurality of cell beads (e.g. para. [0007]; “the nucleic acid barcode molecules from the first partitions may then be released into the second partitions”).
	Regarding claim 4, Hindson (2014) teaches wherein said plurality of cell beads is generated by partitioning said plurality of cells in a plurality of partitions with polymeric precursors, and subjecting said plurality of partitions to conditions sufficient to induce polymerization of said polymeric precursors (e.g. para [0102] “an entity such as a cell or nucleic acid is encapsulated within a bead” and [0096]; “A polymerization reaction in the droplet can occur to generate a bead”).
	Regarding claim 5, Hindson (2014) teaches wherein said plurality of partitions is a plurality of droplets (e.g. para. [0096]).
	Regarding claim 6, Hindson (2014) teaches wherein said plurality of partitions with polymeric precursors further comprises a plurality of oligonucleotide primers (e.g. para. [0096]; “A polymerization reaction in the droplet can occur to generate a bead, in some cases linked to one or more copies of an oligonucleotide (e.g. primer)”).
	Regarding claim 7, Hindson (2014) teaches wherein said plurality of oligonucleotide primers is covalently linked to said polymeric precursors (e.g. para. [0096]).	
	Regarding claim 10, Hindson (2014) teaches wherein said plurality of nucleic acid molecules is linked to said plurality of cell beads (e.g. para. [0102]; “In preferred embodiments, the oligonucleotides are covalently attached to sites within the polymeric matrix of the bead and are therefore present within the interior and exterior of the bead. In some cases, an entity such as a cell or nucleic acid is
encapsulated within a bead.”)
	Regarding claim 11, Hindson (2014) teaches wherein said plurality of nucleic acid molecules is covalently linked to said plurality of cell beads (e.g. para. [0102]; “In some cases, an entity Such as a cell or nucleic acid is encapsulated within a bead. Other entities including amplification reagents (e.g., PCR reagents, primers) may also be diffused throughout the bead or chemically-linked within the interior (e.g., via pores, covalent attachment to polymeric matrix) of a bead.”)
	Regarding claim 12, Hindson (2014) teaches wherein said plurality of nucleic acid molecules comprises a plurality of deoxyribonucleic acid (DNA) molecules (e.g. para. [0011]; “Furthermore, the sample components may comprise, for example, nucleic acids (e.g., genomic nucleic acid such as genomic DNA) or fragments thereof.”)
	Regarding claim 13, Hindson (2014) teaches wherein said plurality of DNA molecules is generated from a plurality of ribonucleic acid molecules from said plurality of cells (e.g. para. [0098]; “the sample nucleic acids may include…cDNA created
from a mRNA or total RNA transcript.”).
	Regarding claim 14, Hindson (2014) teaches wherein said plurality of cell beads comprises nucleic acid primers (e.g. para. [0103]).
	Regarding claim 15, Hindson (2014) teaches wherein said nucleic acid primers are covalently linked to said cell beads (e.g. para. [0096]).
	Regarding claim 17, Hindson (2014) teaches wherein a cell bead of said plurality of cell beads comprises a subset of said plurality of barcoded nucleic acid molecules comprising identical barcode sequences (e.g. para. [0017]; “An additional aspect of the disclosure provides a composition comprising a bead that is covalently linked to a plurality of oligonucleotides that comprise an identical barcode sequence and a variable domain.”).
	Regarding claim 18, Hindson (2014) teaches wherein a cell bead of said plurality of cell beads comprises a barcoded nucleic acid molecule of said plurality of barcoded nucleic acid molecules, wherein an additional cell bead of said plurality of cell beads comprises an additional barcoded nucleic acid molecule of said plurality of barcoded nucleic acid molecules, and wherein said barcoded nucleic acid molecule and said additional barcoded nucleic acid molecule comprise different barcode sequences (e.g. paras. [0006-0007]).
	Regarding claim 19, Hindson (2014) teaches wherein a cell bead of said plurality of cell beads comprises a single cell or constituents from said single cell (e.g. para. [0006]).
	Regarding claim 20, Hindson (2014) teaches wherein a cell bead of said plurality of cell beads comprises a permeabilized cell (e.g. para. [0245]; “whole cells…detergents”, which would permeabilize a cell”).
	Regarding claim 21, Hindson (2014) teaches wherein said combinatorially synthesizing in (b) comprises (i) separating said plurality of cell beads into a plurality of partitions comprising a first plurality of nucleic acid molecules, each of which first plurality of nucleic acid molecules comprises one or more nucleic acid bases, and (ii) with said plurality of cell beads in said plurality of partitions, generating from said plurality of nucleic acid molecules and said first plurality of nucleic acid molecules a second plurality of nucleic acid molecules comprised in said plurality of cell beads (e.g. para. [0024]).
	Regarding claim 22, Hindson (2014) wherein a partition of said plurality of partitions comprises a subset of said first plurality of nucleic acids comprising identical barcode sequences (e.g. para. [0007]; “Each of the first partitions can include a plurality of at least 1000 nucleic acid barcode molecules
having the same nucleic acid barcode sequence associated therewith.”)
	Regarding claim 23, Hindson (2014) teaches wherein a partition of said plurality of partitions comprises a nucleic acid molecule of said first plurality of nucleic acid molecules, wherein an additional partition of said plurality of partitions comprises an additional nucleic acid molecule of said first plurality of nucleic acid molecules, and wherein said nucleic acid molecule and said additional nucleic acid molecule comprise different barcode sequences (e.g. para. [0024]; “A second oligonucleotide comprising a second barcode sequence segment may be attached to the first oligonucleotide attached
to the second bead populations, such that each of the separate second bead populations comprises a different second barcode sequence segment.”)
	Regarding claim 24, Hindson (2014) teaches further comprising, subsequent to generating said second plurality of nucleic acid molecules, releasing said plurality of cell beads from said plurality of partitions (e.g. para. [0024]; “The separate bead populations can then be pooled to provide a first pooled bead population”).
	Regarding claim 25, Hindson (2014) teaches further comprising separating said plurality of cell beads comprising said second plurality of nucleic acid molecules into an additional plurality of partitions comprising a third plurality of nucleic acid molecules, each of which third plurality of nucleic acid molecules comprises one or more nucleic acid bases (e.g. para. [0030]).
	Regarding claim 26, Hindson (2014) teaches further comprising generating from said second plurality of nucleic acid molecules and said third plurality of nucleic acid molecules a fourth plurality of nucleic acid molecules comprised in said cell beads (e.g. para. [0211]).
	Regarding claim 27, Hindson (2014) teaches wherein said plurality of partitions is a plurality of wells. (e.g. para. [0096]; “the partitions may be any of a variety of different types of partitions, e.g., wells, microwells, tubes, vials, microcapsules, etc.,”)
	Regarding claim 28, Hindson (2014) teaches wherein a partition of said plurality of partitions comprises a single cell bead (e.g. [0043]; “In some cases, a plurality of nucleic acid segments may be co-partitioned with a plurality of different beads into a plurality of separate partitions, such that each partition of a plurality of different partitions of the separate partitions contains a single bead.”)

Hindson et al. (2014) and Hindson et al. (2015)
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. ((PGPub US 2014/0378322 A1, published 12/25/2014, as cited in IDS filed 04/08/2020), herein after referred to as Hindson (2014), as applied to claims 1-7, 10-15 and 17-28 above, and further in view of Hindson et al. (PGPub US 2015/0376609 A1, published 12/31/2015, as cited in IDS dated 04/08/2020), herein after referred to as Hindson (2015).
Regarding claims 8 and 9, Hindson (2014) teaches lysis agents, for example, can be included in the partition such in order to release the nucleic acid from the cell. However, Hindson (2014) does not teach whether lysis occurs before or after polymerization of said polymeric precursors. Hindson (2015) teaches further comprising, subsequent or prior to polymerization of said polymeric precursors, lysing said plurality of cells (e.g. [0085]; “…such that lysis of the cell only commences at or after the time of partitioning”).
Regarding claim 16, Hindson (2015) teaches wherein said nucleic acid primers comprise poly-T sequences (e.g. para. [0093]; “In still other cases, oligonucleotides in a given partition, e.g., included on an individual bead, may include multiple types of primer sequences…e.g., poly-T primer sequences”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Hindson (2014)’s method of processing nucleic acids with the method of Hindson (2015)’s. One would have been motivated to do so because Hindson (2014) teaches that cell lysis can be done within the partition so it would be obvious to try lysis before and after polymerization to see how/if the reagents affect the ongoing reactions. An ordinary artisan would have a reasonable expectation of success in practicing the invention since Hindson (2014) and (2015) are in the same field of endeavor of processing nucleic acids within cell beads.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639          
   
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639